DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “10” has been used to designate both “rotor blades” and “environmental conditioning modules”
Reference character “44” has been used to designate “access panel” “access hatch cover” and “access hatch”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprises.”  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 20-22, and 24 are objected to because of the following informalities:  
Claim 20, “comprising a generator” and “the central axis” should be changed to “comprising the generator” and “a central axis”
Claim 21, “removing at least a part of at least one stator” should be changed to “removing at least a part of the at least one stator”
Claim 22, “detaching at least one stator mounting module from a first position while at least one other stator” should be changed to “detaching the at least one stator mounting module from a first position while the at least one other stator”
Claim 24, “and the central axis of the stator” should be changed to “and a central axis of the stator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the frame cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recitation of, “a method for adjusting the stator mount configuration of a generator” is unclear because the claim only recites detaching and reattaching at least one stator mounting module. It is unclear what and/or how the stator mount configuration being adjusted by the recitation of detaching and reattaching at least one stator mounting module.
For examining purposes the Examiner is interpreting the claim as a method for detaching and reattaching at least one stator mounting module.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 16-19, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mongeau (US 2014/0133985).
Regarding claim 1, Mongeau discloses a generator (18 of Figures) for a wind turbine (10 of Figures), the generator comprising a stator (32 of Figures) which defines a central axis of the generator, the stator being mounted within a frame (72 of Figures) by a stator mounting system, 
wherein the stator mounting system comprises a plurality of stator mounting modules (130 of Figures), at least one stator mounting module being removably attached to the stator and removably attached to the frame (see Figures 6-7), 
wherein the stator mounting system is arranged so that one or more of the stator mounting modules can be replaced or repositioned with the stator mounted in situ within the frame (Para. 0078).
Regarding claim 2, Mongeau discloses wherein said at least one stator mounting module (130 of Figures) is removably attached to the stator by at least one stator mounting bolt (154 of Figures) and removably attached to the frame (72 of Figures) by at least one fixing bolt (158 of Figures).
Regarding claim 3, Mongeau discloses wherein each stator mounting module (130 of Figures) is removably attached to the stator (32 of Figures) and removably attached to the frame (72 of Figures).
Regarding claim 4, Mongeau discloses wherein the frame (72 of Figures) comprises a frame cover having an access opening (120 of Figures) through which one or more of the stator mounting modules (130 of Figures) can be accessed for replacement or repositioning.
Regarding claim 5, Mongeau discloses wherein the frame cover comprises an access panel (250 of Figures) removably fitted within or over the access opening.
Regarding claim 6, Mongeau discloses wherein the frame (72 of Figures) comprises a plurality of axially extending members (86, 88 of Figures) with respect to the central axis of the generator (18 of Figures), wherein at least some of the mounting modules (130 of Figures) extend between two of the axially extending members (see Figure 6, 9).
Regarding claim 7, Mongeau discloses wherein each stator mounting module (130 of Figures) is adjustably attached to the frame (72 of Figures) by an adjustable fixture (78 of Figures).
Regarding claim 8, Mongeau discloses wherein each stator mounting module (130 of Figures) comprises a resilient member (144 of Figures) and a mounting member (80 of Figures), wherein the mounting member is removably attached to the stator (via 154 of Figures) and the resilient member is removably attached (via 158 of Figures)  to the frame (72 of Figures).
Regarding claim 9, Mongeau discloses wherein the mounting member (80 of Figures) is removably attached (via 154 of Figures) to the resilient member (144 of Figures).
Regarding claim 10, Mongeau discloses wherein the resilient member (144 of Figures) comprises a beam having a first end (146 of Figures) and a second end (148 of Figures), wherein the first and second ends of the beam are removably attached (via 158 of Figures) to the frame (72 of Figures).
Regarding claim 11, Mongeau discloses wherein the beam (144 of Figures) extends in a direction substantially perpendicular to a central axis of the stator (32 of Figures).
Regarding claim 16, Mongeau discloses wherein one or more of the mounting members (80 of Figures) comprise a key or a keyhole (140 of Figures) for engagement with a co-operating keyhole or key (140 of Figures) located on the resilient member (144 of Figures).
Regarding claim 17, Mongeau discloses wherein the stator mounting system comprises a plurality of stator mounting bays located equidistantly around an outer circumference of the stator (see Figures 5-6), wherein each stator mounting bay comprises at least one stator mounting module (130 of Figures).
Regarding claim 18, Mongeau discloses wherein each stator mounting bay (see Figures 5-6) comprises a plurality of stator mounting modules (130 of Figures) arranged spaced from one another along a direction substantially parallel with the central axis of the generator (18 of Figures).
Regarding claim 19, Mongeau discloses wherein the mechanical properties and/or configuration of a first stator mounting module (mechanical properties; 130 of Figures) differ from the mechanical properties and/or configuration of a second stator mounting module (configuration; 130 of Figures; the mechanical properties of the first stator mounting module differ from the configuration of the second stator mounting module). 
Regarding claim 23, Mongeau discloses a wind turbine (10 of Figures) comprising a wind turbine tower (12 of Figures), a nacelle (14 of Figures) rotatably coupled to the tower, a rotating hub (20 of Figures) mounted to the nacelle, and a plurality of wind turbine blades (22 of Figures) coupled to the hub, wherein the nacelle comprises a generator (18 of Figures) according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mongeau (US 2014/0133985).
Regarding claims 20, 24, Mongeau discloses all of the elements of the current invention as mentioned above, however does not disclose any embodiments that further comprising a gearbox and wherein said gearbox and said generator (18 of Figures) are connected such that an output shaft of the gearbox and the central axis of the stator (32 of Figures) of the generator are co-axial.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind turbine generator of Mongeau comprise a gearbox as this is a well-known design option, as disclosed by Mongeau in paragraph 0003, to produce a more suitable mechanical input to a generator also located in the nacelle.
Regarding claims 21, 22, Mongeau discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose a method for maintaining a generator (18 of Figures) for a wind turbine (10 of Figures), the generator having features according to claim 1, the method comprising: 
removing at least a part of at least one stator mounting module (130 of Figures) while at least one other stator mounting module remains attached between the frame (72 of Figures) and the stator (32 of Figures); and 
installing at least one replacement part of the at least one stator mounting module (claim 21);
a method for adjusting the stator mount configuration of a generator (18 of Figures) for a wind turbine (10 of Figures), the generator having features according to claim 1, the method comprising: 
detaching at least one stator mounting module (130 of Figures) from a first position while at least one other stator mounting module remains attached between the frame (72 of Figures) and the stator (32 of Figures); and 
reattaching the at least one stator mounting module in a second position (claim 22).
Mongeau teaches that it is known to remove/detach at least one stator mounting module and install/reattach at least one stator mounting module as set forth in figures 5-7. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to remove/detach at least one stator mounting module and install/reattach at least one stator mounting module in the generator of Mongeau for maintenance purposes to repair or replace the at least one stator mounting module.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a generator for a wind turbine as recited by independent claim 1, comprising:
a stator which defines a central axis of the generator, the stator being mounted within a frame by a stator mounting system, 
wherein the stator mounting system comprises a plurality of stator mounting modules, at least one stator mounting module being removably attached to the stator and removably attached to the frame, 
wherein the stator mounting system is arranged so that one or more of the stator mounting modules can be replaced or repositioned with the stator mounted in situ within the frame; and
wherein each stator mounting module comprises a resilient member and a mounting member, 
wherein the mounting member is removably attached to the stator and the resilient member is removably attached to the frame; and 
wherein the mounting member of a least one of the mounting modules is of laminate construction comprising a plurality of discrete layers arranged in a stack, 
wherein at least one of the layers comprises a first material, and wherein at least another of the layers comprises a second material, 
wherein the layers are stacked in a direction substantially parallel to the central axis of the generator.

With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a generator for a wind turbine as recited by independent claim 1, comprising:
a stator which defines a central axis of the generator, the stator being mounted within a frame by a stator mounting system, 
wherein the stator mounting system comprises a plurality of stator mounting modules, at least one stator mounting module being removably attached to the stator and removably attached to the frame, 
wherein the stator mounting system is arranged so that one or more of the stator mounting modules can be replaced or repositioned with the stator mounted in situ within the frame; and
wherein each stator mounting module comprises a resilient member and a mounting member, 
wherein the mounting member is removably attached to the stator and the resilient member is removably attached to the frame; and
wherein one or more of the mounting members comprise a key or a keyhole for engagement with a co-operating keyhole or key located on the stator.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mongeau (US 2013/0270837) discloses a generator for a wind turbine further comprising a gearbox and wherein said gearbox and said generator are connected such that an output shaft of the gearbox and the central axis of the stator of the generator are co-axial.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832